Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Status of Claims
Claims 2 – 10 have been amended.
Claim 1 has been cancelled.
No claims are new.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 2, the Examiner is uncertain as the functions that each device that comprises the system is responsible for.  Specifically, it is unclear, due to the manner in which the amendments have been provided, as to which functions fall under which device as the amendment have obscured where indentations should be.  For example, should the technology expert device fall under the repair management computer or are they their own separate devices.  This is one example that requires clarification because it is unclear as to where the situation data and answer date come from.  If the expert device and management computer are one and the same or are part of a single larger apparatus then one can argue that it does not matter where the data comes from because the data is located at the same location as the two combined devices.  However, if the devices are separate then it is important to determine where the situation data and answer data come from.  Are these two pieces of data coming from the expert device or are they part of the management computer?  The claim recites the limitation of “receive, from a technology expert device:” and is immediately followed by “technology data,” which makes it clear that the technology data originates from the expert device.  However, since the receiving limitation does not recite “the following,” which would imply that the situation data and answer data originate from the expert device and because it is unclear as to whether the technology data, situation data, and 
Moreover, if one were to argue that it is clear that all three data types originate from the expert device and if one were to carry this logic through the rest of the claim, the Examiner asserts that issues arise when one gets to the select limitation and the limitation following the select limitation.  In light of the specification, it appears that these limitations are directed to the management device and not the on-site manger device, however, similar to above, it is unclear due to the manner in which the amendments have been presented.  If one were to argue that these steps do not require indentations and it should be understood that they are performed by the management device and not the on-site manager device, the Examiner then refers to the issues discussed above regarding the situation and answer data as this would then imply that the data originates from the management device and not the expert device and as there is not specific function that has been tied to the management device preceding the expert device, other than the receiving function indicating that the expert device is sending the technology data, then it is unclear as to what function is tied to the situation data and answer data.
With regards to claims 4 and 6, the Examiner asserts that these claims have been improperly presented.  Claims 4 and 6 are dependent from independent claim 1, which is directed to a system and not to only the repair case manager device.  Moreover, using claim 4 as the exemplary claim, the Examiner does not understand how the limitation would further limit the repair case manager device as the repair management database appears to be components that comprise the management claim 2 and, accordingly, it appears that the applicant is attempting to claim a different invention.  The Examiner asserts that there is insufficient antecedent basis, “repair case manager device,” in the claims.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 4, the Examiner asserts that the following is considered to be new matter:
the repair case manager device of claim 2, wherein the retrieved repair management data comprises resource available data indicative of the one or more resources available within a given location of the technology expert device 
(emphasis added).
The Examiner asserts that there is no disclosure in the specification that the resource available data is indicative of resources available within a given location of the technology expert device.  Although the specification recites resource availability, there is insufficient support for the narrow recitation that the availability is within a given location of the technology expert device.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite receiving technology data, situation data; answer data, case data, and instance data; selecting resources needed for the repair of equipment or service; retrieve repair management data; evaluate situation data to select a repair procedure; geo-locate resources necessary to affect repair or service; add information pertaining to the geo-located resources; and send updated instance repair data.  The invention is directed towards the abstract idea of asset servicing/repair/maintenance and troubleshooting, which corresponds to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind, with the aid of pen and paper, e.g., having a user collect a plurality of different type of information, review the information, determine and select resources needed for servicing or repairing an asset, add more information, and update information based on the added information.  

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic computing devices to establish (See MPEP § 2106.05(g))) such that it amounts no more than mere instructions to apply the exception using a generic computing devices.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processor executing computer code stored on a computer medium to perform the steps of recite receiving technology data, situation data; answer data, case data, and instance data; selecting resources needed for the repair of equipment or service; retrieve repair management data; evaluate situation data to select a repair procedure; geo-locate resources necessary to affect repair or service; add information pertaining to the geo-located resources; and send updated instance repair data amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

Claims 3, 4, 6, 7, 9 are directed towards generically reciting generic technology and generically applying the generic technology to the abstract idea (See MPEP § 2106.05(f)), as well as describing the information that is being communicated between the generic computing devices (see also MPEP § 2106.05(g)).
Claim 5 is descriptive language describing what the equipment is intended to be and nothing more.
Claim 8 is descriptive language describing information.
Claim 10 is directed towards the collection and comparison of information that a human can perform in order to select an answer.  The claim is directed towards a human, in their mind, reviewing information and based on reviewing the information making a choice.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for asset servicing/repair/troubleshooting and maintenance.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Scholte-Wassink (US PGPub 2010/0280872 A1) in view of Beckmann et al. (US Patent 10,719,813 B1) in further view of Georgeson et al. (US PGPub 2016/0370798 A1).

NOTE:  The Examiner understands the invention to be the following:
In light of Fig. 5, the four devices are: 1) repair case manager device; 2) on-site manager device; 3) technology expert device; and 4) repair management processor.  The repair management processor is understood to be the repair management computer; the repair case manager device has not been recited in claim 2, but has been recited, improperly, in claims 4 and 6; the on-site manager device is understood; and the technology expert device is understood.  
Furthermore, ¶ 56 of the applicant’s specification has defined that the on-site manager device is a device that is being used by an on-site manager, such as a local case work, user of the technology data, or a local repairperson.  At ¶ 52, the specification has defined that the repair case manager is a person who has been tasked with the maintenance and management of multiple on-site managers (repairperson).  At ¶ 56, the specification has defined that the technology expert has the technology expert device who is a person with specialized knowledge in the repair and maintenance.  Finally ¶ 51, disclose the repair management device, but is unable to determine definitively this is the same as the repair management server/first computing device.
Although the Examiner has mapped the claimed devices to the specification and Fig. 5, the problem lies in what each device actually contains, what each device is responsible for, which device is communicated what information to what other device, and so forth.  The specification at ¶ 63, 58, 80, 87, 106 (to name a few) disclose several devices all containing the case data and, consequently, it is unclear as to what the case data is supposed to be and, therefore, the broadest reasonable interpretation will be taken.   
In light of the aforementioned interpretation, the Examiner has interpreted the invention to be comprised of three user devices, which are computing devices, in communication with a central server in order to collect information about equipment and global position of the equipment.  The invention allows a manager, owner, administrator, or the like to manage one or more pieces of equipment and have information about their equipment through their respective computing system (repair case manager device) and communicate with a technician through their respective computing system (on-site manager device) in order to collect information about the equipment and aid the technician with servicing the equipment.  The technician can communicate with an expert using their own respective computing device (technology expert device) in order to guide the technician with servicing the equipment, wherein the manager, technician, and expert have access to information about the equipment in question.  Finally, the invention includes a central system/server (repair management computer) that is a computing system (first computing device) that facilitates communication between the three devices, has access to the same information, and facilitates servicing of the equipment. 
With that said, the Examiner provides the following rejection, as best understood, as explained in the rejections provided under 35 USC 112:
In regards to claim 2, Scholte-Wassink discloses a repair management system comprising: 
In regards to: 
a repair management computer comprising a memory, and
a processor, and a plurality of programming instructions when executed by the processor, cause the processor to
(¶ 21 wherein a SCADA, i.e. repair management computer, is disclosed in order to perform the following):
In regards to:
receive, from a technology expert […]:
technology data pertaining to an equipment or service to be repaired, the technology data comprising, at least, a plurality of […]locations, and resource availability data, the plurality of […] locations associated to the resource availability data, the resource availability data comprising one or more resources;
situation data; and
answer data associated to the root situation data;
(¶ 32, 33, 37, 47, 48, 50 wherein Scholte-Wassink discloses that the system in in communication with a manufacturer, i.e. technology expert, so that the manufacturer can provide to system 100 (i.e. site owner/repair case manager, which is not claimed, but disclosed as being a component to the overall system, as was discussed above with regards to Fig. 5), SCADA system (i.e. repair management computer), and technician (i.e. on-site manager device, which will be discussed in more detail below) information about the equipment that facilitates the servicing of the equipment, as well as providing assistance with servicing a piece of equipment.  In other words, the manufacturer receives instance repair data, has repair profile information, and case data information as this allows the manufacturer to provide the request assistance, manage and know which owner is responsible for what system, determine warranty coverage of a repair/malfunction, determine if the equipment has been operating outside acceptable specifications, provide an up to date maintenance plan that may change over time as replacement parts are included within the wind turbine, as well as allowing the owner/operator request a replacement part or repair assistance from the manufacturer and where the SCADA system monitors maintains information pertaining to inventory.  For example, the manufacturer may recommend replacing the rotor and, according to the maintenance plan, the operator may request the replacement part from the manufacturer based on the SCADA system has information regarding its availability.  The SCADA system also stores and tracks other resource availability, such as, but not limited to, skilled labor/local people, i.e. technician, and corresponding location information.  The expert, i.e. manufacturer, provides the necessary information to the technician, owner, and SCADA system regarding situations concerning the servicing of an asset and the recommended actions that can be taken in order to service the asset.  Although Scholte-Wassink discloses that geographical location is known (¶ 41), i.e. geo-locating is being performed, Scholte-Wassink fails to explicitly disclose location information using a global positioning system.  However, this feature will be discussed below in the 35 USC 103 analysis.);
In regards to:
receive, from an on-site manager device:
case data, the case data comprising one or more instances of repair; and
instance repair data;
(Scholte-Wassink discloses that the technician device (on-site manager device) can create instance repair data as this allows the technician to inform the SCADA system (repair management computer) and system 100 (site owner/repair case manager, which is not claimed, but disclosed as being a component to the overall system, as was discussed above with regards to Fig. 5) that the technician is servicing a particular piece of equipment, as well as providing confirmation that the equipment has been serviced and information needed for servicing the equipment, as was already discussed above.  As was also discussed above, Scholte-Wassink discloses that the maintenance plan and information for servicing the equipment can be provided by the manufacturer (expert).  In other words, Scholte-Wassink discloses that the technician devices creates instance repair data that comprises information about the equipment in need of repair, case data information, which can further be accessed by the system 100 in order to allow an owner to schedule and budget (expenses) services (39), and send instance repair data to the SCADA system (repair management server) in order to update the equipment’s profile.);
(NOTE: The following is based on the rejection provided under 35 USC 112(b))
select, based on the received instance repair data, one or more resources, needed for the repair of the equipment or service;
retrieve, from a repair management database, repair management data comprising historical case data associated with the selected instance of repair;
evaluate situation data, based on the correlation of historical case data with the selected instance of repair, to select a repair procedure for the equipment or service the repair procedure comprising at least a portion of the one or more resource;
geo-locate, based on the technology data, one or more resources necessary to affect the repair procedure of the equipment or service;
add information pertaining to the geo-located one or more resources and the repair procedure necessary to affect the repair procedure to generate an updated instance repair data; and
send the updated instance repair data to the on-site manager device
(Scholte-Wassink further discloses that the SCADA system (repair management server and repair management database) is not only in communication with system 100 (i.e. site owner/repair case manager, which is not claimed, but disclosed as being a component to the overall system, as was discussed above with regards to Fig.), but also in communication with a technician’s device (i.e. on-site manager device) as this allows the technician to receive up to date information about a servicing instance for a particular piece of equipment, information about the equipment, and information to assist the technician with servicing the equipment, e.g., parts needed and service that needs to be performed (¶ 23, 24, 32, 40, 42, 45).  Scholte-Wassink discloses that a manufacturer (i.e. technology expert) of the equipment provides the owner (i.e. site owner/repair case manager) with the equipment’s maintenance plan, as well as allowing an owner to request repair assistance from the manufacturer, thereby establishing that system 100 (i.e. site owner/repair case manager) includes information about the equipment that enables the troubleshooting of the equipment (¶ 32, 33, 34, 50), while also providing this information to the SCADA system (i.e. repair management computer) in order to allow the SCADA system to monitor the equipment and determine if servicing is needed based on received performance data from the equipment (¶ 32).  Scholte-Wassink further discloses that there is a line of communication with a manufacturer and that the manufacturer can provide assistance with servicing the piece of equipment as the manufacturer is the source of information regarding the equipment, which includes, usage information, equipment information, and user information.  However, as will be discussed in more detail below in the 35 USC 103 analysis, Scholte-Wassink does not explicitly disclose that the manufacturer has their own respective user device (i.e. technology expert device).
Scholte-Wassink further discloses that the SCADA system stores, retrieves, and analyzes information concerning the operation of the equipment in order to assist with diagnosing and the servicing of the equipment.  Scholte-Wassink discloses that the SCADA system stores historical information as this allows the SCADA system to determine when the next servicing of the equipment should occur, how long the equipment has been operating between servicing, completed task information, and the weather conditions and geographical location in which the equipment has been operating in (¶ 31, 32, 34, 36, 40, 41, 42, 45).  In other words, Scholte-Wassink discloses that historical information and step-by-step repair procedure information are stored, managed, and provided by the SCADA system.
Finally, Scholte-Wassink discloses that the SCADA system stores, manages, and provides information pertaining to parts that will be needed for servicing the equipment, i.e. whether they are available and/or delivered to a particular location at a particular time, wherein the inventory/availability of the part is an indication of whether the part is at a particular location or not (¶ 36, 37).  Additionally, the SCADA system, based on the information it has collected, will update its information in order to reflect the current status of the equipment, e.g., the equipment has been serviced, when service was scheduled or will be scheduled for, and if the maintenance plan and/or safety information has changed (¶ 32, 37, 39, 45).  Additionally, as was discussed above, the maintenance plan, i.e. how to service the equipment, operation information, and the like are made available to the technician (¶ 41).  In other words, Scholte-Wassink discloses the parts information needed for servicing the equipment for the particular identified servicing instance is determined and provided, while also updating the information to reflect the service that is to be and has been performed.  Although Scholte-Wassink discloses that geographical location is known (¶ 41), i.e. geo-locating is being performed, Scholte-Wassink fails to explicitly disclose location information using a global positioning system.  However, this feature will be discussed below in the 35 USC 103 analysis.). 
In summary, Scholte-Wassink an equipment servicing and management system that allows for the sharing of information between a manufacturer (¶ 32, 50) (expert), a site owner (¶ 19, 32) (a repair case manager), a technician (¶ 26) (on-site manager) through the use of a central system, i.e. SCADA (¶ 21) (repair management computer).  Despite this, Scholte-Wassink fails to explicitly disclose the following features:
receive, from a technology expert device
technology data pertaining to an equipment or service to be repaired, the technology data comprising, at least, a plurality of GPS locations, and resource availability data, the plurality of GPS locations associated to the resource availability data, the resource availability data comprising one or more resources.
However, Beckmann, which is also directed towards the servicing of equipment, teaches these features of the claimed invention.  Specifically, Beckmann teaches that it is old and well-known in the art to not only have a multi-party system that contains information about a particular asset and its servicing, like the system and method of Scholte-Wassink, but to also allow a technician to communicate, via their respective device, to an expert who is also on their own device in order to assist the technician with the servicing of a particular anomaly found on the asset (Col. 6 – 7 Lines 66 – 55).  Beckmann teaches that the expert system (third user device) includes information about the asset, the technician, repair shop, and subscription information in order to not only determine whether the technician is privileged with being provided expert assistance, but to also retrieve the information that is specific to the particular asset, receive information from the technician about the asset, and guide the technician with servicing the asset at the particular stage or stages of the servicing process that the technician is having trouble with (Col. 7 – 8 Lines 55 – 4; Col. 8 – 9 Lines 20 – 4).  One of ordinary skill in the art would have found it beneficial to provide the expert with their own computing device as this would facilitate better communication with a technician who is in need of assistance while the technician is servicing the asset.  Since Scholte-Wassink already discloses that the expert is contacted to provide assistance it would have only been obvious and well within one of ordinary skill in the art where the information is managed electronically to also provide the expert with their own computing device and improve upon the servicing of an asset while simultaneously (Col. 4 – 5 Lines 41 – 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an expert with their own communication device that is connected to an asset servicing and management system while also providing servicing assistance, as taught by Bechmann, in the asset servicing and management system and method of Scholte-Wassink as this provides more control over information, protection of proprietary information, increase efficiency in providing assistance to a technician in need, and increase overall performance on the servicing of an asset.
The combination of Scholte-Wassink and Bechmann discloses an asset servicing and management system, as discussed above.  Although the combination of Scholte-Wassink and Bechmann discloses that location information is known for an asset (Scholte-Wassink¶ 41), the combination of Scholte-Wassink and Bechmann fails to explicitly disclose whether global positioning technology is used in order to obtain location information.
To be more specific, the combination of Scholte-Wassink and Bechmann fails to explicitly disclose:
technology data pertaining to an equipment or service to be repaired, the technology data comprising, at least, a plurality of GPS locations, and resource availability data, the plurality of GPS locations associated to the resource availability data, the resource availability data comprising one or more resources
Georgeson, which is also directed towards the servicing of equipment, teaches these features of the claimed invention.  Specifically, Georgeson teaches that it is old and well-known in the art to use GPS technology in order to determine the location of an asset that is in need of servicing, as well as the location of a technician (¶ 40).  One of ordinary skill in the art would have found based on the teachings of combination of Scholte-Wassink and Bechmann that it is well-known to know location information in order to determine where the asset is located, as well as directing a technician to the location of the asset that is in need of servicing.  As a result, it would have been obvious and well within the ability of one of ordinary skill in the art to utilize GPS technology to not only determine the location of an asset and user, but to more accurately and automatically determine the location of the asset and user, especially if certain resources need to be provided at the site in order to facilitate servicing.  Georgeson teaches that it is well-known in the art to use GPS in order to provide a much needed resource to the specific location that is needed and since the combination of Scholte-Wassink and Bechmann teaches delivery of parts needed for servicing it would have been obvious to further use GPS technology in order to ensure that those resources are delivered to the location that they are needed at.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate GPS technology, as taught by Georgeson, in the asset servicing and management system of the combination of Scholte-Wassink and Bechmann
In regards to claim 3, the combination of Scholte-Wassink, Bechmann, and Georgeson discloses the system of claim 2, wherein the programming instructions, when further executed by the processor cause the processor to evaluate the situation data comprising evaluation of one or more data objects having stored information pertaining to a repair procedure and a contact information associated with the equipment or service (Scholte-Wassink – ¶ 32, 33, 34, 40, 44, 46 wherein the SCADA system stores information about the maintenance plan and contact information associated with the equipment or service, e.g., manufacturer and technician).  
In regards to claim 4, the combination of Scholte-Wassink, Bechmann, and Georgeson discloses the repair case manager device of claim 2, wherein the retrieved repair management data comprises resource available data indicative of the one or more resources available within a given location of the technology expert device (Scholte-Wassink discloses that the SCADA system stores, manages, and provides information pertaining to parts that will be needed for servicing the equipment, i.e. whether they are available and/or delivered to a particular location at a particular time, wherein the inventory/availability of the part is an indication of whether the part is at a particular location or not, as well as technician availability, and replacement part request from a manufacturer (¶ 36, 37, 44, 50).  Further, as was discussed above, the combination of Scholte-Wassink, Bechmann, and Georgeson that the plurality of entities and the associated devices are connected to one another in order to facilitate servicing of equipment at a particular location.)
In regards to claim 5, the combination of Scholte-Wassink, Bechmann, and Georgeson discloses the system of claim 2, wherein the equipment comprises a rainwater catchment or ground water well system (The Examiner refers to MPEP § 2111.04 and 2111.05 as what the equipment is supposed to be or the title that has been given to the equipment, in this case, “rainwater catchment or ground water well system” is nothing more than non-functional descriptive subject matter that is directed towards describing an intended result or use of the system.  The Examiner asserts that the title identifying the equipment is a label for the items and  adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.  This is supported by the fact that the prior art provides similar systems to one another despite the equipment being completely different things.  In other words, it would have been obvious to one of ordinary skill in the art for the equipment to be whatever a practitioner of the invention desires it to be while failing to affect or alter how the invention is performed or its end result.).  
In regards to claim 6, the combination of Scholte-Wassink, Bechmann, and Georgeson discloses the repair case manager device of 2, wherein the repair management database comprises a data store having stored information pertaining to one or more of repair parts’ availability, repair parts’ geo-location, and repair parts’ monetary cost (Scholte-Wassink – ¶ 41 regarding parts availability and whether they are at an expected location; ¶ 39 regarding service cost which allows a user to budget for the service).  
In regards to claim 7, the combination of Scholte-Wassink, Bechmann, and Georgeson discloses the system of claim 2, wherein the programming instructions, further when executed by the processor cause the processor to retrieve the repair management data, comprising the historical case data, based on the technology GPS data (Scholte-Wassink discloses that the SCADA system stores historical information as this allows the SCADA system to determine when the next servicing of the equipment should occur, how long the equipment has been operating between servicing, completed task information, and the weather conditions and geographical location in which the equipment has been operating in (¶ 31, 32, 34, 36, 40, 41, 42, 45).  In other words, Scholte-Wassink discloses that historical information and step-by-step repair procedure information are stored, managed, and provided by the SCADA system.; Georgeson – ¶ 40, 45, 47, 53, 67, 69, 70 wherein GPS is used the location information is obtained using a communication network that a user’s device can communicate through in order to locate the position of the asset, facility, and technician, and wherein the device can be a mobile computing device.  ).  
In regards to claim 8, the combination of Scholte-Wassink, Bechmann, and Georgeson discloses the system of claim 2, wherein the instance repair data comprises visual image data (Georgeson – ¶ 62, 63, 64 wherein the instance repair data comprises visual image data)
In regards to claim 9, the combination of Scholte-Wassink, Bechmann, and Georgeson discloses the system of claim 2, wherein the retrieved repair management data comprises media request data that stores information relating to one or more media files needed to access the technology data (Bechmann – Col. 6 – 7 Lines 66 – 55; Col. 9 Lines 4 – 31 wherein information needed to facilitate servicing of the equipment can be downloaded and accessed; Georgeson – ¶ 62, 63, 64 wherein the instance repair data comprises visual image data).
In regards to claim 10, the combination of Scholte-Wassink, Bechmann, and Georgeson discloses the system of 2, wherein the plurality of programming instructions when further executed by the processors cause the processor to:
determine whether a previous problem associated with the repair of the equipment or service has been resolved;
in response to a determination that the previous problem has not been solved, evaluate the situation data; and
choose, using an answer selector, one or more answers to the previous problem based on the instance repair data
(Scholte-Wassink – ¶ 33, 37, 41, 46, 47 wherein the system tracks whether O&M activities could not be completed due to unavailable parts, information on completed O&M activity, and wherein a manufacturer can be reached out to in order to request repair assistance, wherein, as was discussed above, the system will then determine when the next availability time for resolving an unresolved issue can be performed, e.g., when the replacement part and technician are next available.; Bechmann – Col. 6 – 7 Lines 66 – 55; Col. 8 – 9 Lines 27 – 31 wherein if the technician is unable to resolve an identified issue the technician can reach out to an expert and be provided with a solution to an issue that was previously unresolved due to the technician’s lack or insufficient level of expertise).  
Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive.
Rejection under 35 USC 112
The prior rejections under 35 USC 112 have been withdrawn due to amendments, however, new rejections have been provided due to amendments.
Rejection under 35 USC 101
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Rejection under 35 USC 101/102
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Gurevich et al. (Design and Implementation of TeleAdvisor: a Projection-Based Augmeted Reality System for Remote Collaboration) – which is directed towards providing remote assistance to a user in need of help
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        5/24/2021